Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 

Allowable Subject Matter
Claims 1-3, 5-14, 16-44, 46-47, 49-51 are allowed.
The following is a statement of reasons for allowance:  
Claims 1 and 46 in addition to the other recited requirements describes that the first and second partial images comprise the a same dimension as a total image along a first direction and a different dimension than the total image along a second dimension. 
Claim 50 in addition to the other recited requirements describes that the first and second partial fields of view combined with an image of a total field of view, where the total field of view and partial fields of view are captured by separate devices. 
The closest arts are Middleton, Obha, Chuang and Osborne, which disclose a multi-aperture imaging system having partial and total field of view capturing cameras, a shared beam deflection device, and electronic image stabilization for generating a homography representing relative movement between the image sensor and the array. However none of the applied references describe that, in addition to the other requirements of the claims, the partial images have the same fields of view as the total image in a first dimension and different fields of view in a second dimension as noted on pg. 24 of  the applicants arguments filed 10/22/2021
Claims 14, 47 and 51 in addition to the other recited requirements describes a beam deflecting device for shared deflecting of some of the optical path of optical channels while not deflecting other optical path channels. 
The closest arts are Middleton, Chuang and Osborne, which disclose a multi-aperture imaging system having partial and total field of view capturing cameras, a shared beam deflection device, and electronic image stabilization for generating a homography representing relative movement between the image sensor and the array. However none of the applied references describe the shared beam deflecting device deflecting the optical channels of partial images but not deflecting the optical channel of the total image as required by claims 14, 47 and 51.
Claims 2-3, 5-13, 16-44, and 49 depend from claims 1 and 14 respectively and are allowed for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423